Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                       Illinois Official Reports                         the accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2021.03.11
                                                                         07:13:26 -06'00'



                    In re M.R., 2020 IL App (1st) 191716



Appellate Court    In re M.R., a Minor (The People of the State of Illinois, Petitioner-
Caption            Appellee, v. Kathleen G., Respondent-Appellant).



District & No.     First District, Sixth Division
                   No. 1-19-1716



Filed              February 14, 2020
Rehearing denied   March 19, 2020



Decision Under     Appeal from the Circuit Court of Cook County, No. 16-JA-140; the
Review             Hon. Maxwell Griffin Jr., Judge, presiding.



Judgment           Affirmed.


Counsel on         Amy P. Campanelli, Public Defender, of Chicago (Suzanne A.
Appeal             Isaacson, Assistant Public Defender, of counsel), for appellant.

                   Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                   Gina DiVito, and Sara McGann, Assistant State’s Attorneys, of
                   counsel), for the People.

                   Charles P. Golbert, Public Guardian, of Chicago (Kass A. Plain, of
                   counsel), guardian ad litem.
     Panel                    JUSTICE HARRIS delivered the judgment of the court, with opinion.
                              Presiding Justice Mikva and Justice Connors concurred in the
                              judgment and opinion.


                                              OPINION

¶1        Respondent, Kathleen G., appeals the order of the circuit court of Cook County terminating
      her parental rights. On appeal, respondent contends the trial court’s finding that it was in the
      minor M.R.’s best interest to terminate respondent’s parental rights was against the manifest
      weight of the evidence. For the following reasons, we affirm.

¶2                                          I. JURISDICTION
¶3        The circuit court entered its final judgment terminating respondent’s parental rights on July
      22, 2019. Respondent filed her notice of appeal on August 20, 2019. Accordingly, this court
      has jurisdiction pursuant to Illinois Supreme Court Rule 307(a)(6) (eff. Nov. 1, 2017),
      governing appeals from a judgment terminating parental rights under the Adoption Act (750
      ILCS 50/5 (West 2016)).

¶4                                        II. BACKGROUND
¶5        Respondent is the mother of M.R., who was born on November 26, 2005. Respondent came
      to the attention of the Department of Children and Family Services (DCFS) in August 2013,
      because she appeared to be intoxicated and hit M.R. at Walgreens. She was again indicated for
      abuse/neglect in October 2014 and referred to family services. Respondent completed
      substance abuse programs for alcohol in 2014 and 2015. In December 2015, at a meeting with
      M.R.’s therapist, respondent appeared intoxicated and smelled strongly of alcohol. M.R.’s
      school had called the police that day due to respondent’s behavior. In January 2016, respondent
      appeared intoxicated at her therapy appointment. She smelled strongly of alcohol, she was
      stumbling, and her speech was slurred. Respondent also was diagnosed with bipolar disorder
      and was not compliant with her medication.
¶6        The State filed a petition for adjudication of wardship and for temporary custody on
      February 9, 2016. The petition alleged that respondent was not consistent with her medication
      even though she has a mental health diagnosis, and she appeared intoxicated at M.R.’s
      therapist’s office and also at the office of her own therapist. Although respondent completed
      intact family services and an alcohol treatment program, she continued to be intoxicated while
      with M.R. M.R.’s biological father, Morr. R., was unable to care for M.R. The trial court
      entered an order for removal of M.R. from her parents’ custody.
¶7        DCFS evaluators noted that M.R. was afraid of respondent when she drank and that she
      carried contact information for family members in case respondent was unable to care for her.
      M.R. wanted to live with her mother, but first she wanted her to stop drinking. M.R. had been
      exposed to respondent’s alcohol abuse and mental health issues for most of her life. The trial
      court found M.R. neglected due to an injurious environment. On September 20, 2016, after
      finding respondent unable to parent, the court placed M.R. in DCFS guardianship. Respondent
      does not appeal these findings.


                                                  -2-
¶8         On January 24, 2019, the State filed a supplemental petition for appointment of a guardian
       with right to consent to adoption. The petition alleged that respondent was unfit and that M.R.
       had been placed in her preadoptive foster home since February 9, 2018.
¶9         At the unfitness hearing, caseworker Maria Molina stated that she was assigned to the case
       from August 2016 to mid-2018. When she came into the case, respondent was already engaged
       in individual therapy to address alcohol and mental health issues, although the alcohol issue
       was subsequently removed at respondent’s request because she felt it did not need to be
       addressed. Molina believed that the goal of addressing alcohol use should have remained. She
       never rated respondent successful in therapy under any service plan.
¶ 10       Respondent had supervised visits at the agency or at the court. She would bring cards, gifts,
       food, and clothing for M.R. Visitation was never held in the community because sometimes
       respondent would speak about the case, and when they tried to redirect her attention respondent
       would become aggressive in front of M.R. One visit was cut short by 15 minutes because M.R.
       became uncomfortable when respondent talked about the foster mother in a hostile manner.
       M.R. asked that the next two visits be canceled. In 2017, the visits were moved to a court
       building because respondent would become hostile at the agency.
¶ 11       Respondent was required to do random drops, but she did not attend all the drops.
       Respondent did not successfully complete services. Molina did not recommend unsupervised
       visits because of safety concerns and because respondent did not focus on M.R. during the
       visits. M.R. was removed from the first foster parent’s home in February 2018, in part because
       of the bad relationship between the foster parent and respondent.
¶ 12       Molina’s supervisor, Alexa Vander Hye, testified that in October 2017, Molina reported
       that she did not feel safe and asked Vander Hye to deescalate respondent. Although Vander
       Hye spoke to respondent, she could not calm down. M.R. appeared fearful and had to be
       removed from the room. Respondent also had slurred speech and smelled of alcohol at a visit.
       Respondent continually talked of the case in front of M.R. during visits, which was not
       appropriate. Sometimes respondent was very appropriate during the visits, but often she was
       not, and sometimes the police were called because staff did not feel safe. Vander Hye did not
       recommend unsupervised visits due to respondent’s behavior during the visits.
¶ 13       M.R. expressed a desire to return home to respondent. Respondent was evaluated to
       determine whether she would be able to parent M.R. and, if the goal were changed to
       termination of parental rights, how that would affect M.R. At the time of the evaluation, M.R.
       was living with the first foster parent. During M.R.’s interview, she stated that she wanted to
       live with respondent but that she had a “drinking problem.” She did not want to return home
       without ongoing court supervision. M.R. expressed sadness, frustration, and guilt over her
       separation from respondent. The evaluator concluded that there was a low likelihood
       respondent would be able to make the progress necessary to have M.R. returned home.
       However, completely severing her relationship with M.R. would likely cause M.R. emotional
       harm. It was recommended that supervised visits with respondent continue.
¶ 14       In March 2019, a client services plan noted that 13-year-old M.R. was living in a
       nonrelative preadoptive foster home and she was doing well. The current foster parents asked
       that visits remain at twice a month, and they facilitated all of the visits. M.R. was in therapy,
       and she was improving greatly. When M.R. was first placed in their home, the foster parents
       received a call from the school almost every day. As of March 12, 2019, they have not received
       any calls from the school. M.R. was involved in activities after school, and she no longer met

                                                   -3-
       the criteria for attention deficit hyperactivity disorder. The foster parents stated that they would
       like to adopt M.R., and M.R. stated she would like to be adopted by her current foster parents.
¶ 15       M.R. was placed in the new foster home because her former foster parent did not protect
       her or ensure that she attended her therapy sessions. The current foster parents are supportive
       of M.R.’s relationship with respondent and offered to supervise M.R.’s visits with her. M.R.
       had her first visit in the community with respondent in March 2019 and was happy that “her
       parents were going to be all together.”
¶ 16       Respondent testified on her own behalf. She acknowledged that she spoke of the case and
       her alcohol use during counseling sessions. She stated that she initially wanted M.R. to be with
       the first foster parent because she knew the person and her own family lived out of town.
       However, she had arguments with the first foster parent because M.R. was doing worse in
       school, and at one point respondent was prevented from seeing M.R. Respondent also stated
       that she did the drops and she would remind Molina about having to do the drops. Respondent
       was the one who called the police because she wanted to know why she could not see her child
       that day. Respondent stated that she completed drug treatment and parenting classes and
       completed a family recovery program. She included her certificates in an exhibit.
¶ 17       The trial court found respondent unfit for failure to make reasonable progress from July
       2016 through June 2019.
¶ 18       The court then held a best interests hearing. At the hearing, Alexandra Galvez testified that
       she had been assigned to the case on September 4, 2018. M.R. is in the eighth grade and is
       doing well in school. She visits with respondent twice a month, and her foster family facilitates
       these visits. There was some concern because respondent talked constantly about the case in
       front of M.R. However, the visits will continue.
¶ 19       M.R.’s foster family consists of her foster mother Ashley, foster father Mo, foster siblings
       including a girl M.R.’s age, and an infant. There was a six-year-old foster child in the home,
       but the child accidentally drowned in a neighbor’s pool. A DCFS investigation is still pending,
       but M.R. and the other foster children are allowed to stay in the foster home “at the moment.”
       The home is safe and appropriate, and there are no concerns about M.R. remaining there. When
       asked about adoption, M.R. stated that she wanted to be adopted. She “has a really good
       relationship with the foster parents and they’re able to give her love, attention, and they spend
       time together as a family.” The foster parents allow M.R. to have contact with her older brother.
       When it was explained to M.R. that the foster parents did not have to allow her to visit
       respondent, M.R. seemed calm about it. Galvez stated, however, that the foster parents were
       willing to continue M.R.’s visits with respondent. In her opinion, it was in M.R.’s best interest
       to terminate respondent’s parental rights so that she could have permanency. The foster family
       could provide that permanency for M.R.
¶ 20       Ashley testified that she and her fiancé, Mo, are M.R.’s foster parents. They also have a
       14-year-old foster daughter, who has lived with them for three years, and an 11-month-old
       foster son. She has been M.R.’s foster mother for 1½ years. Ashley wants to adopt M.R.
       because she loves her. At first M.R. was skeptical of her foster parents, but they have grown
       close. M.R. calls Ashley “mom” and calls Mo “dad.” M.R. has also bonded with their foster
       daughter. Ashley stated that M.R. is an amazing child and she hopes they can provide her with
       permanency. M.R. has told her she would like to be adopted. Ashley and Mo would continue
       M.R.’s visits with respondent twice a month as long as they are safe and appropriate. Ashley
       would do whatever needed to guarantee a continued relationship between M.R. and respondent.

                                                    -4-
       M.R.’s foster father was in care as a youth and understands the importance of maintaining
       relationships with biological family members.
¶ 21       Respondent also testified at the best interest hearing. Although she was not pleased with
       the testimony of the prior witnesses, respondent respected M.R.’s wishes about being adopted.
       She loved M.R., and M.R. loved her. Respondent also expressed concern about the accident
       involving the foster child. She argued that M.R. wanted a relationship with respondent and the
       only way to guarantee that was not to terminate respondent’s parental rights.
¶ 22       The trial court stated that it had previously found respondent unfit by clear and convincing
       evidence, and it found, by a preponderance of the evidence, that it was in M.R.’s best interest
       to terminate respondent’s parental rights. The court considered the best interest factors,
       including M.R.’s desire to be adopted. Even respondent acknowledged M.R.’s wishes,
       although she was not pleased with it. The court also noted the foster parents’ “understanding
       of the biological connection between [respondent] and [M.R.] and the emotional connection
       and understand that they can provide stability, permanency, parenting and love for [M.R.] in
       conjunction with [M.R.’s] desire to have a loving relationship with her biological mother and
       that what we’re really doing is extending the family, not destroying it.” Addressing
       respondent’s concerns, the court stated that “there are no guarantees in life.” The court believed
       it was in the best interest of M.R. to terminate respondent’s parental rights, thereby freeing
       M.R. for adoption.
¶ 23       The court also acknowledged the death of the six-year-old foster child and wondered
       whether the investigation would slow the adoption process. The court told Ashley that it had
       “every confidence that your family will stay together and work to overcome that, go on to
       provide for the children that you have, this child, and any child in the future.”
¶ 24       Respondent appealed the order terminating her parental rights.

¶ 25                                           III. ANALYSIS
¶ 26       The Juvenile Court Act of 1987 (705 ILCS 405/1-1 et seq. (West 2016)) provides for the
       termination of parental rights in a two-step process. “First, there must be a showing, based on
       clear and convincing evidence, that the parent is ‘unfit,’ as that term is defined in section 1(D)
       of the Adoption Act (750 ILCS 50/1(D) (West 1998)).” In re C.W., 199 Ill. 2d 198, 210 (2002).
       After finding the parent unfit, the court next considers whether it is in the best interests of the
       child to terminate parental rights. Id. Here, respondent challenges only the court’s finding that
       it was in the best interest of M.R. to terminate respondent’s parental rights. Therefore, we will
       not review the trial court’s finding that respondent is unfit. See In re H.S., 2016 IL App (1st)
161589, ¶ 36 (failing to challenge the unfitness finding results in forfeiture of that issue on
       appeal).
¶ 27       At a best-interests hearing during termination proceedings, “the parent’s interest in
       maintaining the parent-child relationship must yield to the child’s interest in a stable, loving
       home life.” In re D.T., 212 Ill. 2d 347, 364 (2004). To make this determination, the juvenile
       court considers the following factors: (1) the physical safety and welfare of the child; (2) the
       development of the child’s identity; (3) the familial, cultural, and religious background and ties
       of the child; (4) the child’s sense of attachments; (5) the child’s wishes and long term goals;
       (6) the child’s ties to church, school, and friends; (7) the child’s need for permanence,
       including relationships with parent figures, siblings, and other relatives; (8) the uniqueness of
       every family and child; (9) the risks to the child entering and being in substitute care; and

                                                    -5-
       (10) the preferences of the persons available to care for the child. 705 ILCS 405/1-3(4.05)
       (West 2016). The State must prove by a preponderance of the evidence that it is in the child’s
       best interests to terminate parental rights. In re D.T., 212 Ill. 2d at 366. We will not reverse the
       trial court’s best interest finding unless it is against the manifest weight of the evidence or the
       court abused its discretion. In re Shauntae P., 2012 IL App (1st) 112280, ¶ 106.
¶ 28        The trial court here found that it was in the best interest of M.R. to terminate respondent’s
       parental rights so that M.R. could be freed for adoption by her present foster parents. M.R.,
       who is now 14 years old, has been exposed to respondent’s alcohol use and mental health issues
       for most of her life. DCFS became involved in 2013, because respondent appeared to be
       intoxicated and hit M.R. at a Walgreens. Respondent has been in and out of services since then,
       but she has not been able to make progress on her issues. M.R. was afraid of respondent when
       she drank, and M.R. carried contact information for family members in case respondent was
       unable to care for her. In 2016, M.R. was placed with her first foster parent, an acquaintance
       of respondent. She was removed in 2018 because the foster parent failed to protect her or
       ensure that she attended her therapy sessions. Her current foster family provides security, love,
       and attention, and M.R. is doing well. The trial court found that terminating respondent’s
       parental rights was necessary in order to provide permanency and stability in M.R.’s life. This
       finding is not against the manifest weight of the evidence.
¶ 29        Respondent, however, argues that the trial court also based its finding on the permanency
       of M.R.’s present situation and the fact that the current foster parents supported a continued
       relationship between M.R. and respondent. Respondent points out that M.R.’s foster parents
       are under DCFS investigation and, therefore, the permanency of M.R.’s current placement is
       not certain. She speculates that perhaps the foster parents will be found negligent in the foster
       child’s drowning and that they may lose their license and M.R. would have to be removed from
       their care. If M.R. is removed to another foster family, respondent’s visitation with M.R. would
       not be guaranteed.
¶ 30        While the current availability of an adoptive home is one consideration in a termination
       case, it is not the only consideration. In re D.M., 336 Ill. App. 3d 766, 775 (2002). Courts have
       recognized that “ ‘[i]t may be just as important to free children from continued involvement
       with a mother whose chaotic and disruptive lifestyle is a detriment to their welfare.’ ” Id.
       (quoting In re B.S., 317 Ill. App. 3d 650, 665 (2000)). In D.M., the children had been in the
       system for three years and were placed in a stable foster home. Although they had bonded with
       their foster family, the foster mother refused to adopt them because she did not want to interfere
       with the relationship between the children and their biological mother. Id. at 769. The trial
       court found that it was in the best interest of the children to terminate the mother’s parental
       rights because the case had been in the system for a long time and she could not “ ‘get [her]
       act together.’ ” Id. at 770. The mother agreed that the children were thriving with their foster
       family. However, she argued that, since the foster mother refused to adopt the children, the
       possibility of removal from their current placement after termination of her parental rights
       undermined the goal of stability. Therefore, termination of her parental rights was not in the
       children’s best interests. Id.
¶ 31        This court affirmed the trial court’s finding that “the children’s need for a long-term, stable
       relationship outweighed the necessity of an available adoptive home immediately upon
       termination of respondent’s parental rights.” Id. at 775. The record was clear the children
       wished to remain in their foster home and that their mother could not provide a safe, stable

                                                    -6-
       home for them. Although adoption was not an option, termination would give the children an
       opportunity for some permanency in their lives. Therefore, the trial court’s determination was
       not against the manifest weight of the evidence. Id.
¶ 32        M.R.’s current foster family provides security, love, and stability in her life, which until
       her placement was chaotic and made M.R. feel unsafe. Unlike the foster mother in D.M.,
       M.R.’s foster parents want to adopt her, and she wants to be adopted. While the ongoing DCFS
       investigation may temporarily halt the adoption process, there is a strong possibility M.R. will
       be adopted in the future. We emphasize that there has never been a finding that M.R. is not
       safe with her foster family, and she and her foster siblings continue to live with their foster
       parents with DCFS approval. Furthermore, respondent has been involved with DCFS since
       2013 and has been unable to adequately parent M.R. since that time. The trial court concluded
       that termination of respondent’s parental rights would give M.R. an opportunity to live with
       her foster family and have some permanency in her life. We agree with the trial court’s
       determination.
¶ 33        Respondent argues that the uncertainty of M.R.’s adoption also affects her continued
       relationship with M.R., which the court found was an important factor in M.R.’s best interest.
       While the current foster parents are supportive of her relationship with M.R., if M.R. is
       removed to another family they may decide to discontinue visitation. Respondent continues to
       work on her issues and is progressing, and the potential severing of her relationship with M.R.
       would be detrimental to M.R.’s best interest. Respondent contends that, rather than terminate
       her parental rights, the “proper result here is guardianship in the foster home with guaranteed
       visitation.” (Emphasis in original.)
¶ 34        Although options other than termination do exist, “the permanency goals of return home
       and adoption are ‘statutorily preferred’ over private guardianship.” In re Tajannah O., 2014 IL
       App (1st) 133119, ¶ 33 (quoting In re Jeffrey S., 329 Ill. App. 3d 1096, 1103 (2002)).
       Therefore, guardianship is available only if the trial court determines that a minor should not
       return home and at the same time finds that the parents’ rights should not be terminated. Id.
       Here, the trial court made no such findings. It found that M.R. should not return home, but it
       also found that respondent’s parental rights should be terminated in order to free M.R. for
       adoption. The guardianship alternative is not available under these circumstances. Id. ¶ 34.
¶ 35        We understand respondent’s desire for a guaranteed relationship with M.R. and applaud
       her efforts to address the issues that required DCFS involvement in her life. We reiterate that
       there is no indication at this point that M.R. will be removed from her current placement or
       that visitation with respondent will not continue. However, the trial court’s consideration here
       is limited to determining whether it is in M.R.’s best interest to be freed for adoption. In re
       M.M., 156 Ill. 2d 53, 67 (1993). In this proceeding, “the parent’s interest in maintaining the
       parent-child relationship must yield to the child’s interest in a stable, loving home life.” In re
       D.T., 212 Ill. 2d at 364.

¶ 36                                      IV. CONCLUSION
¶ 37      For the foregoing reasons, the judgment of the circuit court is affirmed.

¶ 38      Affirmed.



                                                   -7-